
	

113 S2789 IS: IDEA Full Funding Act
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2789
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2014
			Mr. Harkin (for himself, Mr. Leahy, Mr. Durbin, Mrs. Murray, Mr. Whitehouse, Mr. Reed, Mr. Johnson of South Dakota, Mr. Bennet, Mrs. Shaheen, Mr. Casey, Mr. Blumenthal, Ms. Warren, and Mrs. Hagan) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend part B of the Individuals with Disabilities Education Act to provide full Federal funding
			 of such part.
	
	1.Short titleThis Act may be cited as the IDEA Full Funding Act.
		
			2.
			Amendments to idea
			Section 611(i) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(i)) is amended to
			 read as follows:
			
				(i)FundingFor the purpose of carrying out this part, other than section 619, there are authorized to be
			 appropriated—
						(1)
						$12,955,841,000 for fiscal year 2015, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $1,377,986,000 for fiscal year 2015,
			 which shall become available for obligation on July 1, 2015, and shall
			 remain available through September 30, 2016;
					
						(2)
						$14,497,834,000 for fiscal year 2016, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $2,919,979,000 for fiscal year 2016,
			 which shall become available for obligation on July 1, 2016, and shall
			 remain available through September 30, 2017;
					
						(3)
						$16,223,354,000 for fiscal year 2017, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $4,645,499,000 for fiscal year 2017,
			 which shall become available for obligation on July 1, 2017, and shall
			 remain available through September 30, 2018;
					
						(4)
						$18,154,243,000 for fiscal year 2018, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $6,576,388,000 for fiscal year 2018,
			 which shall become available for obligation on July 1, 2018, and shall
			 remain available through September 30, 2019;
					
						(5)
						$20,314,946,000 for fiscal year 2019, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $8,737,091,000 for fiscal year 2019,
			 which shall become available for obligation on July 1, 2019, and shall
			 remain available through September 30, 2020;
					
						(6)
						$22,732,813,000 for fiscal year 2020, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $11,154,958,000 for fiscal year 2020,
			 which shall become available for obligation on July 1, 2020, and shall
			 remain available through September 30, 2021;
					
						(7)
						$25,438,452,000 for fiscal year 2021, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $13,860,597,000 for fiscal year 2021,
			 which shall become available for obligation on July 1, 2021, and shall
			 remain available through September 30, 2022;
					
						(8)
						$28,466,114,000 for fiscal year 2022, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $16,888,259,000 for fiscal year 2022,
			 which shall become available for obligation on July 1, 2022, and shall
			 remain available through September 30, 2023;
					
						(9)
						$31,854,127,000 for fiscal year 2023, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $20,276,272,000 for fiscal year 2023,
			 which shall become available for obligation on July 1, 2023, and shall
			 remain available through September 30, 2024; and
					
						(10)
						$35,645,377,000 for fiscal year 2024, and there are hereby appropriated, out of any money in the
			 Treasury not otherwise appropriated, $24,067,522,000 for fiscal year 2024,
			 which shall become available for obligation on July 1, 2024, and shall
			 remain available through September 30, 2025.
					.3.Fair share Tax on High-Income Taxpayers(a)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new part:VIIIFair share tax
				on high-income taxpayersSec. 59B. Fair share tax.59B.Fair share tax(a)General
				rule(1)Phase-in of
				taxIn the case of any high-income taxpayer, there is hereby
				imposed for a taxable year (in addition to any other tax imposed by
			 this
				subtitle) a tax equal to the product of—(A)the amount
				determined under paragraph (2), and(B)a fraction (not
				to exceed 1)—(i)the numerator of
				which is the excess of—(I)the taxpayer's
				adjusted gross income, over(II)the dollar
				amount in effect under subsection (c)(1), and(ii)the denominator
				of which is the dollar amount in effect under subsection (c)(1).(2)Amount of
				taxThe amount of tax determined under this paragraph is an
				amount equal to the excess (if any) of—(A)the tentative
				fair share tax for the taxable year, over(B)the excess
				of—(i)the sum
				of—(I)the regular tax
				liability (as defined in section 26(b)) for the taxable year,
			 determined
				without regard to any tax liability determined under this section,(II)the tax imposed
				by section 55 for the taxable year, plus(III)the payroll tax
				for the taxable year, over(ii)the credits
				allowable under part IV of subchapter A (other than sections 27(a),
			 31, and
				34).(b)Tentative fair
				share taxFor purposes of this section—(1)In
				generalThe tentative fair share tax for the taxable year is 30
				percent of the excess of—(A)the adjusted
				gross income of the taxpayer, over(B)the modified
				charitable contribution deduction for the taxable year.(2)Modified
				charitable contribution deductionFor purposes of paragraph
				(1)—(A)In
				generalThe modified charitable contribution deduction for any
				taxable year is an amount equal to the amount which bears the same
			 ratio to the
				deduction allowable under section 170 (section 642(c) in the case
			 of a trust or
				estate) for such taxable year as—(i)the amount of
				itemized deductions allowable under the regular tax (as defined in
			 section 55)
				for such taxable year, determined after the application of section
			 68, bears
				to(ii)such amount,
				determined before the application of section 68.(B)Taxpayer must
				itemizeIn the case of any individual who does not elect to
				itemize deductions for the taxable year, the modified charitable
			 contribution
				deduction shall be zero.(c)High-Income
				taxpayerFor purposes of this section—(1)In
				generalThe term high-income taxpayer means, with
				respect to any taxable year, any taxpayer (other than a
			 corporation) with an
				adjusted gross income for such taxable year in excess of $1,000,000
			 (50 percent
				of such amount in the case of a married individual who files a
			 separate
				return).(2)Inflation
				adjustment(A)In
				generalIn the case of a taxable year beginning after 2016, the
				$1,000,000 amount under paragraph (1) shall be increased by an
			 amount equal
				to—(i)such dollar
				amount, multiplied by(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the
			 calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2015 for calendar year 1992 in
				subparagraph (B) thereof.(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of
			 $10,000,
				such amount shall be rounded to the next lowest multiple of
			 $10,000.(d)Payroll
				taxFor purposes of this section, the payroll tax for any taxable
				year is an amount equal to the excess of—(1)the taxes imposed
				on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a)
			 (to the
				extent such tax is attributable to the rate of tax in effect under
			 section
				3101) with respect to such taxable year or wages or compensation
			 received
				during such taxable year, over(2)the deduction
				allowable under section 164(f) for such taxable year.(e)Special rule
				for estates and trustsFor purposes of this section, in the case
				of an estate or trust, adjusted gross income shall be computed in
			 the manner
				described in section 67(e).(f)Not treated as
				tax imposed by this chapter for certain purposesThe tax imposed
				under this section shall not be treated as tax imposed by this
			 chapter for
				purposes of determining the amount of any credit under this chapter
			 (other than
				the credit allowed under section 27(a)) or for purposes of section
				55..(b)Clerical
			 amendmentThe table of parts for subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following new
			 item:Part VIII—Fair share tax on high-Income
				taxpayers.(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2015.
			
